              Case 2:20-cv-01765-RSL Document 11 Filed 01/04/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

      DOUGLAS CAVANAUGH,                                     ) No. 2:20-cv-01765-RSL
 8
                                                             )
                     Plaintiff,                              ) STIPULATION AND ORDER
 9
                                                             ) EXTENDING DATE TO ANSWER
             v.                                              )
10
                                                             )
      AMAZON.COM., INC., and DOES 1-10                       )
11
                                                             )
                     Defendants.                             )
12
                                                             )
13          Defendant Amazon.com, Inc. (“Amazon”) and Douglas Cavanaugh hereby stipulate that
14   Amazon may have additional time, and specifically until January 21, 2021, to answer or otherwise
15   respond to the Complaint. Good cause exists for this extension as defense counsel has just been
16   assigned to this case and needs time to investigate the allegations and evaluate facts necessary to
17   answer the Complaint, and there have been no previous requests for an extension of time to answer
18   or otherwise respond to the Complaint.
19

20

21

22

23

24

      STIPULATION AND                                 - 1-         KLARQUIST SPARKMAN, LLP
      ORDER EXTENDING DATE TO ANSWER                              121 S.W. Salmon Street, Suite 1600
      (Case No. 2:20-cv-01765-RSL)                                        Portland, OR 97204
                                                                 Tel: 503-595-5300; Fax: 503-595-5301
              Case 2:20-cv-01765-RSL Document 11 Filed 01/04/21 Page 2 of 2



 1

 2         This stipulation and proposed order is agreed by the undersigned counsel, this 16th day of

 3   December, 2020.

 4

 5   s/Dmitry Lapin                                   s/John D. Vandenberg
     Dmitry Lapin, (Pro Hac Vice)                     John D. Vandenberg, WSBA No. 38445
 6   Danchuk Law, LLC                                 Klarquist Sparkman, LLP
     2 Victoria Lane                                  121 S.W. Salmon Street, Suite 1600
 7   Falmouth, ME 04105                               Portland, Oregon 97204
     Telephone: (207) 464-0099                        Telephone: (503) 595-5300
 8   dmitry@emilyesquire.com                          Facsimile: (503) 595-5301
                                                      john.vandenberg@klarquist.com
 9
                                                      Attorney for Defendant
10   s/ Jacob P. Freeman                              Amazon.com, Inc.
     Jacob P. Freeman, WSBA No. 54123
11   The Jacob Freeman Law Firm, PLLC
     415 1st Avenue N. No. 9466
12   Seattle, Washington 98109
     Telephone: (206)-350-1066
13   Facsimile: (206)-350-1120
     Email: jfreeman@jfpllc.com
14

15   Attorney for Plaintiff
     Douglas Cavanaugh
16

17
                                               ORDER
18
           It is so ordered.
19
           Dated this 4th day of January, 2021.
20

21
                                                Robert S. Lasnik
22                                              United States District Judge

23

24

     STIPULATION AND                               - 2-          KLARQUIST SPARKMAN, LLP
     ORDER EXTENDING DATE TO ANSWER                             121 S.W. Salmon Street, Suite 1600
     (Case No. 2:20-cv-01765-RSL)                                       Portland, OR 97204
                                                               Tel: 503-595-5300; Fax: 503-595-5301
